      Case 4:19-cv-03678 Document 1 Filed on 09/27/19 in TXSD Page 1 of 29



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  GALVESTON DIVISION

JOHN ALVAREZ AND SUSAN                            §
ALVAREZ                                           §
                                                  §
vs.                                               §           C.A. NO. 4:19-cv-03678
                                                  §                 (JURY)
STATE FARM LLOYDS                                 §

             DEFENDANT STATE FARM LLOYDS’ NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       STATE FARM LLOYDS (“State Farm”), Defendant in the above-styled and numbered

cause, files this Notice of Removal of the present case from the 212th Judicial District Court of

Galveston County, Texas to the United States District Court for the Southern District of Texas,

Galveston Division. In connection with this Notice of Removal, State Farm would respectfully

show the Court as follows:

                                         I.
                               PROCEDURAL BACKGROUND

        1.     On August 23, 2019, Plaintiffs filed this action against State Farm in the 212th

Judicial District Court of Galveston County, Texas. The state cause number is 19-CV-1533 (“State

Court Action”). In Plaintiffs’ Original Petition (“Original Petition”), Plaintiffs seek monetary

relief over $100,000, but not more than $200,000. (See Pls.’ Original Pet. at 10.) State Farm was

served on August 30, 2019. State Farm filed its answer on September 20, 2019.

        2.     In accordance 28 U.S.C. § 1446, State Farm files this Notice of Removal to remove

the State Court Action from the 212th Judicial District Court of Galveston County, Texas to the United

States District Court for the Southern District of Texas, Galveston Division.
        Case 4:19-cv-03678 Document 1 Filed on 09/27/19 in TXSD Page 2 of 29



                                            II.
                                       NATURE OF SUIT

         3.    Plaintiffs filed this lawsuit alleging State Farm failed to pay insurance benefits

owed to him in accordance with his insurance policy for damage to their property caused by wind.

(See Pls.’ Original Pet. at 2–4.) Plaintiffs assert causes of action for breach of contract and for

violations of Chapters 541 and 542 of the Texas Insurance Code, breach of the common law duty

of good faith and fair dealing, and violations of the Texas Deceptive Trade Practices Act. (Id. at

4–8.)

                                             III.
                                     BASIS OF REMOVAL

         4.    The Southern District of Texas has jurisdiction over this action, pursuant to 28

U.S.C § 1441 and 28 U.S.C. § 1332, because the parties are diverse and the amount in controversy

exceeds $75,000, exclusive of interests and costs.

         5.    First, the parties are diverse. At all relevant times, Plaintiffs were, and continue to

be, Texas citizens. (See Pls.’ Original Pet. at 1.) State Farm is an association of individual

underwriters authorized to conduct business in Texas as a Lloyd’s plan insurer, which is defined

and set out in Chapter 941 of the Texas Insurance Code. The citizenship of an unincorporated

association is determined by the citizenship of each member of the entity, not by the state where

the entity is organized. Royal Ins. Co. v. Quinn-L Capital Corp., 3 F.3d 877, 882–83 (5th Cir.

1993) (finding that a Lloyd’s plan association was not a Texas citizen); see also Griggs v. State

Farm Lloyds, 181 F.3d 694, 698 (5th Cir. 1999) (finding that State Farm Lloyds is a citizen of

Illinois). At all relevant times, State Farm was, and continues to be, an unincorporated insurance

association whose underwriters were, and still are, citizens of states other than Texas. (See Aff. of

Michael Roper attached hereto.) Accordingly, State Farm is not a citizen of the State of Texas.
      Case 4:19-cv-03678 Document 1 Filed on 09/27/19 in TXSD Page 3 of 29



       6.      Second, the amount in controversy exceeds $75,000. Plaintiffs are seeking damages

in excess of $100,000. Specifically, Plaintiffs are seeking damages between $100,0000 and

$200,000. (See Pls.’ Original Pet. at 10.) Thus, removal to the Southern District of Texas is proper.

                                          IV.
                                  REMOVAL PROCEDURES

       7.      On August 23, 2019, Plaintiffs filed this case against State Farm in the 212th

Judicial District Court of Galveston County, Texas. State Farm was served on August 30, 2019.

State Farm filed its Answer on September 20, 2019. This Notice of Removal is being timely filed

on September 27, 2019. Accordingly, this Notice of Removal is timely filed within 30 days of

when State Farm received service and within one year from the commencement of this suit. See

28 U.S.C. § 1446(b)(1); 28 U.S.C. § 1446(c)(1).

       8.      The Galveston Division of the Southern District of Texas is the proper venue

because: (1) Plaintiffs’ property, which was allegedly damaged by wind and which forms the basis

of Plaintiffs’ lawsuit, is located in Galveston County, 28 U.S.C. § 1391(b)(2), and (2) Plaintiffs’

State Court Action was brought, and is pending, in Galveston County. See 28 U.S.C. § 1441(a).

Galveston County is within the jurisdictional limits of the Galveston Division. See 28 U.S.C. §

124(b)(2).

       9.      All information and documents required by 28 U.S.C. § 1446(a) and by Local Rule

81 to be filed with this Notice of Removal are attached and indexed in Exhibit A. In addition,

pursuant to 28 U.S.C. § 1446 (d), a copy of this Notice of Removal will be promptly filed with the

Galveston County District Clerk’s Office and served on the Plaintiffs.

       10.     A jury fee was paid in state court and Defendant hereby requests a jury trial in this

cause of action.
      Case 4:19-cv-03678 Document 1 Filed on 09/27/19 in TXSD Page 4 of 29



                                               V.
                                             PRAYER

       11.     State Farm respectfully requests that the above-styled action now pending in the

212th Judicial District Court of Galveston County, Texas, be removed to this Honorable Court pursuant

to the Court’s diversity jurisdiction, that upon final trial, judgment be rendered for State Farm and

against Plaintiffs, that State Farm recover its costs, and for such other and further relief to which

State Farm may be justly entitled.

                                              Respectfully submitted,

                                              GERMER PLLC

                                              By:_____________________________
                                                    DALE M. “RETT” HOLIDY
                                                    Federal Bar No. 21382
                                                    State Bar No. 00792937
                                                    America Tower
                                                    2929 Allen Parkway, Suite 2900
                                                    Houston, Texas 77019
                                                    (713) 650-1313 – Telephone
                                                    (713) 739-7420 – Facsimile
                                                    rholidy@germer.com

                                              ATTORNEY FOR DEFENDANT,
                                              STATE FARM LLOYDS

OF COUNSEL:
GERMER PLLC
Lauren N. Herrera
Federal Bar No. 3174150
State Bar No. 24092720
America Tower
2929 Allen Parkway, Suite 2900
Houston, Texas 77019
(713) 650-1313 - Telephone
(713) 739-7420 - Facsimile
lherrera@germer.com
     Case 4:19-cv-03678 Document 1 Filed on 09/27/19 in TXSD Page 5 of 29



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument was
forwarded to all known counsel pursuant to the Federal Rules of Civil Procedure on this the 27th
day of September, 2019.

       Shane McClelland                                                  VIA CM/ECF
       THE OFFICES OF SHANE MCCLELLAND
       440 Cobia Drive, Suite 101
       Katy, Texas 77494
       Shane@hmtrial.com




                                                           DALE M. “RETT” HOLIDY
      Case 4:19-cv-03678 Document 1 Filed on 09/27/19 in TXSD Page 6 of 29



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

JOHN ALVAREZ AND SUSAN                           §
ALVAREZ                                          §
                                                 §
vs.                                              §          C.A. NO. 4:19-cv-03678
                                                 §                (JURY)
STATE FARM LLOYDS                                §

                           AFFIDAVIT OF MICHAEL ROPER

       This day appeared before me, the undersigned authority, MICHAEL ROPER, who after
being duly sworn, deposed and stated as follows:

       1.      "My name is Michael Roper. I am over the age of 18, I have never been
convicted of a felony or crime involving moral turpitude, and I am otherwise competent to
make this affidavit.

        2.     I am an Assistant Secretary - Treasurer of State Farm Lloyds, Inc. ("Lloyds,
Inc."), attorney-in-fact for State Farm Lloyds. I am also the Assistant Vice-President -
Accounting for State Farm Mutual Automobile Insurance Company ("State Farm Mutual").
My address is One State Farm Plaza, Bloomington, Illinois 61710-0001.

         3.      As part of my job duties for State Farm Mutual, I oversee the department that
maintains the books and records used to prepare and file the Annual Statements and similar
filings for State Farm Mutual and each of its property and casualty insurance subsidiaries and
affiliates, including State Farm Lloyds.

       4.     State Farm Lloyds is an association of individual underwriters authorized to
conduct business in Texas as a Lloyd's plan insurer as defined and set out in Chapter 941 of the
Texas Insurance Code.

       5.      As a Lloyd's plan insurer, State Farm Lloyds has designated an attorney-in-fact
as provided under Texas law. Lloyds Inc., a Texas business corporation, is the attorney-in-fact
in Texas for State Farm Lloyds and, as such, Lloyds Inc. is the agent of State Farm Lloyds.

        6.     As an officer of these State Farm companies, I have knowledge of their
respective directors, principal officers or underwriters, the type of entity each is, and other
similar information. I have firsthand knowledge of the statements in this Affidavit pursuant to
my duties in the above positions and they are true and correct.

       7.       On March 19, 2018 the Texas Department of Insurance notified State Farm
Lloyds that its Amended Articles of Agreement dated February 1, 2018 had been placed on file
and that its records had been updated to reflect the following changes to the underwriters:

                                                1
     Case 4:19-cv-03678 Document 1 Filed on 09/27/19 in TXSD Page 7 of 29



Katinka Meijerink Bryson replaced Shyama Nichelle Terry, Wensley John Herbert replaced
Jon Charles Farney, Kimberly Ann Sterling replaced Jack W. Watts, Jr. and Michael James
Arnold replaced Kevin Harper McKay. The underwriters following the changes made by the
Amended Articles of Agreement are listed below:

         Angela Kaye Sparks: Ms. Sparks maintains her residence and full time place
          of employment in Illinois and she has expressed an intent to remain in Illinois
          while an Underwriter of State Farm Lloyds.

         Annette Romero Martinez: Ms. Martinez maintains her residence and full
          time place of employment in Illinois and she has expressed an intent to remain
          in Illinois while an Underwriter of State Farm Lloyds.

         Mark Edward Schwamberger: Mr. Schwamberger maintains his residence
          and full time place of employment in Illinois and he has expressed an intent to
          remain in Illinois while an Underwriter of State Farm Lloyds.

         Wensley John Herbert: Mr. Herbert maintains his residence and full time
          place of employment in Illinois and he has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds.

         Katinka Meijerink Bryson: Ms. Bryson maintains her residence and full time
          place of employment in Illinois and she has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds.

         Michael James Arnold: Mr. Arnold maintains his residence and full time
          place of employment in Illinois and he has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds.

         Kenneth Edward Heidrich: Mr. Heidrich maintains his residence and full time
          place of employment in Illinois and he has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds.

         Kathleen Mary Pechan: Ms. Pechan maintains her residence and full time
          place of employment in Illinois and she has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds.

         Patricia Elizabeth Roark: Ms. Roark maintains her residence and full time
          place of employment in Illinois and she has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds.

         Laurette Catherine Stiles: Ms. Stiles is domiciled in Illinois. Her residence
          and full time place of employment is in Illinois and she has expressed an
          intent to remain in Illinois while an Underwriter of State Farm Lloyds.



                                              2
      Case 4:19-cv-03678 Document 1 Filed on 09/27/19 in TXSD Page 8 of 29



       •     Kimberly Ann Sterling: Ms. Sterling is domiciled in Illinois. Her residence
             and full time place of employment is in Illinois and she has expressed an
             intent to remain in Illinois while an Underwriter of State Farm Lloyds.

       •     Robert Hun Sang Yi: ·Mr. Yi is domiciled in Illinois. His residence and full
             time place of employment is in Illinois and he has expressed an intent to
             remain in Illinois while an Underwriter of State Farm Lloyds.

        8.     At all times since the March 19, 2018 acceptance of the latest Amended Articles
of Agreement by the Texas Department of Insurance, the above named underwriters have had
their residences and full time places of employment in the State of Illinois.


       FURTHER AFFIANT SAYETH NAUGHT."




       SUBSCRIBED TO AND SWORN TO before me, the undersigned authority on this

the d~day of September, 2019.


                  OFFICIAL SEAL                           Notary Public for the State of Illinois
                  K.AREN HAMILTON
                  ·          ~TATE OF 1LL1NOIS
           NOTAR'I PUBLIC.::;              07 2022
           My commission Expires January     •




                                                     ·,




                                                             3
     Case 4:19-cv-03678 Document 1 Filed on 09/27/19 in TXSD Page 9 of 29




                                 EXHIBIT A
                          LIST OF ATTORNEYS/PARTIES

1.    Shane McClelland
      THE OFFICES OF SHANE MCCLELLAND
      440 Cobia Drive, Suite 101
      Katy, Texas 77494
      Telephone: (713) 987-7107
      Facsimile: (832) 827-4207
      Shane@hmtrial.com
      Attorneys for Plaintiffs

2.    Dale M. “Rett” Holidy
      rholidy@germer.com
      Lauren N. Herrera
      lherrera@germer.com
      GERMER PLLC
      America Tower
      2929 Allen Parkway, Suite 2900
      Houston, Texas 77019
      Telephone: (713) 650-1313
      Facsimile: (713) 739-7420
      Attorneys for Defendant



                          INDEX OF DOCUMENTS FILED
                            WITH REMOVAL ACTION

       JOHN ALVAREZ AND SUSAN ALVAREZ VS. STATE FARM LLOYDS

            (a)    Plaintiffs’ Original Petition
            (b)    Return Citation
            (c)    Defendant State Farm Lloyds’ Original Answer
            (d)    Docket Sheet
     Case 4:19-cv-03678 Document 1 Filed on 09/27/19 in TXSD Page 10 of 29
                                                                                           Filed: 8/23/2019 1:29 PM
                                                                                     JOHN D. KINARD - District Clerk
                                                                                           Galveston County, Texas
                                                                                            Envelope No. 36230355
                                                                                                  By: Valerie Millican
                                                                                                8/26/2019 12:40 PM
                                             19-CV-1533
                                    Cause No.


JOHN AND SUSAN ALVAREZ,                       §                 IN THE DISTRICT COURT OF
                                              §
         Plaintiffs,                          §            Galveston County - 212th District Court
                                              §
V.                                            §                          JUDICIAL DISTRICT
                                              §
STATE FARM LLOYDS,                            §
                                              §
         Defendant.                           §              GALVESTON COUNTY, TEXAS

         PLAINTIFFS' ORIGINAL PETITION AND REOUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

         COME NOW, John and Susan Alvarez ("Plaintiffs"), and file this, their Original Petition

and Request for Disclosure against Defendant State Farm Lloyds ("Defendant"), and in support

thereof would respectfully show unto the Court the following:

                                DISCOVERY CONTROL PLAN

         Plaintiffs intend to conduct discovery in this matter under Level 3, in accordance with

Texas Rule of Civil Procedure 190.4.

                                            PARTIES

         1.      At all relevant times, Plaintiffs owned a house at 4138 Gum Drive, Dickinson, TX

77539.

         2.      Defendant is an insurance company doing business in the State of Texas and may

be served with process by serving its agent for service of process, Corporation Service Company,

211 E. 7th Street, Suite 620, Austin, Texas, 78701.




           status conference set for 11-14-19 emailed to attorney by vym


                                                  1
   Case 4:19-cv-03678 Document 1 Filed on 09/27/19 in TXSD Page 11 of 29




                                   JURISDICTION AND VENUE

        3.      This Court has jurisdiction over the cause of action because the amount in

controversy is within the jurisdictional limits of the Court.

        4.      All or a substantial part of the events or omissions giving rise to this lawsuit

occurred in Galveston County, Texas. Therefore, pursuant to Tex. Civ. Prac. & Rem. Code §

15.002, venue is proper in Galveston County, Texas. The damages being sought by Plaintiffs are

in excess of the minimum jurisdictional requirements of this Court.

        5.      The Court has personal jurisdiction over Defendant because Defendant does

business in the State of Texas and because Defendant issued a policy of insurance covering

property that is located in this district.

                                         PLAINTIFFS' LOSS

        6.      Plaintiffs owned the property at 4138 Gum Drive, Dickinson, TX 77539 (the

"Property") at all relevant times.

        7.      The Property sustained significant windstorm damage when Hurricane Harvey

("Harvey") struck the Houston, Texas area on or about August 28, 2017.

         8.     Defendant issued an insurance policy (Policy No. 53-NQ-4190-7) (the "Insurance

Policy") covering the Property, which was in full force and effect at the time Harvey struck.

         9.     Plaintiffs had paid all premiums for the Insurance Policy when Harvey damaged

Plaintiffs' property.

         10.    The Insuraiice Policy covered Plaintiffs' Property for damage caused by

windstorm, among other perils.

         11.    Plaintiffs have already incurred and will incur significant expenses to repair the

windstorm damage that Harvey caused at the Property.



                                                   P)
   Case 4:19-cv-03678 Document 1 Filed on 09/27/19 in TXSD Page 12 of 29




        12.    Shortly after Harvey, Plaintiffs notified the Defendant of damages sustained as a

result of Harvey and made a claim for benefits under the Insurance Policy.

        13.   Defendant assigned an adjuster to investigate and adjust the loss.

        14.    The adjuster visited the property but failed to fully and fairly investigate the loss.

        15.    The adjuster prepared a damage estimate but failed to abide by the terms of the

Insurance Policy, the Defendant's general company claims handling standards, and/or with

recognized claims handling standards.

        16.    The adjuster improperly omitted and undervalued covered losses from windstorm

damage caused by Harvey to the Plaintiffs' Property.

        17.    Defendant failed to pay Plaintiffs for covered windstorm damage to the Property

caused by Harvey.

        18.    Plaintiffs submitted a damage assessment to the Defendant, seeking payment of

the damaged property, less the policy deductible.

        19.    The amount sought by the Plaintiffs was based on a firsthand inspection and

damage assessment prepared by Plaintiffs' experts. The damage assessment included a room-by-

room, line-by-line, unit cost damage estimate. Plaintiffs' experts found that the windstorm

damage greatly exceeded the amount and scope of the Defendant's adjustment.

        20.    Defendant has unreasonably refused to acknowledge Plaintiffs' expert's damage

assessment as a basis for coverage and has failed to issue payment based on said damage

assessment.

        21.    Harvey windstorm caused every loss Plaintiffs have identified.
    Case 4:19-cv-03678 Document 1 Filed on 09/27/19 in TXSD Page 13 of 29




        22.     Defendant knows that Plaintiffs are entitled to payment of insurance proceeds

under the terms of the homeowner's policy that Defendant issued for the items of loss that

Plaintiffs have identified.

         23.    Defendant has no reasonable basis for refusing to pay for the Harvey windstorm

losses for which Plaintiffs seek insurance proceeds.

         24.    Defendant's actions constitute a breach of the common law duty of good faith and

fair dealing.

         25.    Defendant has knowingly and intentionally misrepresented Plaintiffs' insurance

coverage to Plaintiffs to avoid complying with its contractual obligation to pay for Plaintiffs'

covered losses due to Harvey windstorm damage.

         26.    Defendant's obstinate refusal to acknowledge its coverage responsibilities out of

court has required Plaintiffs to file this action, thereby causing Plaintiffs and this Court to endure

unnecessary burden, expense, and delay.

         27.    Plaintiffs have filed this suit to recover the amount owed under the Insurance

Policy, which Defendant wrongfully denied.

                                        COiJNT I
                                   BREACH OF CONTRACT

         28.    Plaintiffs hereby repeat and incorporate by reference the allegations in the

preceding paragraphs of this Petition as if set forth fully herein.

         29.    Plaintiffs and Defendant entered into a contract for insurance coverage when

Plaintiffs purchased and Defendant issued the Insurance Policy.

         30.    Plaintiffs paid their policy premiums and otherwise maintained the Insurance

Policy, which was in good standing at the time the Property sustained windstorm loss in August

2017.


                                                  n
                                                  ~
   Case 4:19-cv-03678 Document 1 Filed on 09/27/19 in TXSD Page 14 of 29




        31.    Plaintiffs have complied with all obligations owed under the Insurance Policy,

including conditions precedent to recovery.

        32.    Defendant, however, has breached its contractual obligations by wrongfully

denying coverage and failing to issue payment for the amount owed on this claim as documented

in Plaintiffs' written demand for payment and supporting documents.

        33.    Defendant's improper denial has harmed Plaintiffs by denying the money to

which Plaintiffs are entitled under the terms of the Insurance Policy.

                                    COUNTII
                      VIOLATION OF TEXAS INSURANCE CODE:
                       UNFAIR SETTLEMENT PRACTICES AND
                    MISREPRESENTATION OF INSURANCE POLICY

       35.     Plaintiffs hereby repeat and incorporate by reference the allegations in the

preceding paragraphs of this Petition as if set forth fully herein.

       36.     Defendant's conduct constitutes multiple violations of the Texas Insurance Code,

Unfair Settlement Practices, Tex. Ins. Code § 541.060; and Misrepresentation of Insurance

Policy, §541.061. All violations under this article are made actionable by Tex. Ins. Code §

541.151.

        37.    Defendant's practice of misrepresenting to Plaintiffs material facts relating to the

coverage at issue, constitutes an unfair method of competition and an unfair and deceptive act or

practice in the business of insurance. Tex. Ins. Code § 541.060(a)(1); § 541.061.

        38.    Defendant's practice of failing to attempt in good faith to effectuate a prompt,

fair, and equitable settlement of the claim, even though Defendant's liability under the Insurance

Policy was reasonably clear, constitutes an unfair method of competition and an unfair and

deceptive act or practice in the business of insurance. Tex. Ins. Code § 541.060(a)(2)(A); §

541.061.

                                                   5
   Case 4:19-cv-03678 Document 1 Filed on 09/27/19 in TXSD Page 15 of 29




        39.     Defendant's practice of failing to promptly provide Plaintiffs with a reasonable

explanation of the basis in the Policy, in relation to the facts or applicable law, for their failure to

offer a compromise settlement of the claim, constitutes an unfair method of competition and an

unfair and deceptive act or practice in the business of insurance. Tex. Ins. Code § 541.060(a)(3);

§ 541.061.

        40.     Defendant's practice of refusing to pay Plaintiffs' claim without conducting a

reasonable investigation, constitutes an unfair method of competition and an unfair and deceptive

act or practice in the business of insurance. Tex. Ins. Code § 541.060(a)(7).

        41.     Each of Defendant's acts described herein, together and singularly, were done

"knowingly" as that term is used in the Texas Insurance Code and were a producing cause of

Plaintiffs' damages described herein.

                                     COUNT III
                        VIOLATION OF TEXAS INSURANCE CODE:
                            PROMPT PAYMENT OF CLAIMS

        42.     Plaintiffs hereby repeat and incorporate by reference the allegations in the

preceding paragraphs of this Petition as if set forth fully herein.

        43.     Defendant's conduct constitutes multiple violations of the Texas Insurance Code,

Prompt Payment of Claims. Tex. Ins. Code, Chapter 542. All violations made under this article

are made actionable by Tex. Ins. Code § 542.060.

        44.     Defendant's failure to acknowledge receipt of Plaintiffs' claim, commence

investigation of the claim, and request from Plaintiffs all items, statements, aiid forms that they

reasonably believed would be required within the applicable time constraints, constitutes a non-

prompt payment of claims and a violation of Tex. Ins. Code § 542.055.




                                                   n.
   Case 4:19-cv-03678 Document 1 Filed on 09/27/19 in TXSD Page 16 of 29




       45.      Defendant's failure to notify Plaintiffs in writing of its acceptance or rejection of

the claim within the applicable time constraints, constitutes a non-prompt payment of the claim.

Tex. Ins. Code § 542.056.

       46.      Defendant's delay of the payment of Plaintiffs' claim following its receipt of all

items, statements, and forms reasonably requested and required, longer than the amount of time

provided for, constitutes a non-prompt payment of the claim. Tex. Ins. Code § 542.058.

                                 COUNT IV
               BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING

        47.     Plaintiffs hereby repeat and incorporate by reference the allegations in the

preceding paragraphs of this Petition as if set forth fully herein.

        48.     The Insurance Policy was an insurance contract that existed between the Plaintiffs

and the Defendant. The Insurance Policy provided coverage for named windstorms during the life

of the policy, providing coverage for dwelling.

        49.     As a party to the Insurance Policy contract, Defendant owed a duty of good faith

and fair dealing to the Plaintiffs.

        50.     However, Defendant engaged in fraudulent, deceitful, and other conduct

inconsistent with its contractual obligations to Plaintiffs.

        51.     By failing to timely and adequately assess the Plaintiffs' damages, refusing to

properly adjust the loss, and refusing to pay money it owed under the Insurance Policy, despite

knowing the damage was covered thereunder, Defendant has acted arbitrarily, capriciously, in a

manner inconsistent with the reasonable expectations of the Plaintiffs, and in violation of the duties

of good faith and fair dealing.




                                                   7
   Case 4:19-cv-03678 Document 1 Filed on 09/27/19 in TXSD Page 17 of 29




       52.     For these reasons and others set out in this Petition, Defendant breached the duty

of good faith and fair dealing owed to the Plaintiffs, proximately causing Plaintiffs to suffer

damages, including economic damage and emotional distress caused by the denial.

       53.     Defendant is liable to Plaintiffs for compensatory, consequential, and punitive

damages as well as attomey fees, costs, expenses, pre judgment interest, and all other damages

and relief as this Court deems just and appropriate.

                                  COUNT V
               VIOLATION OF TEXAS DECEPTIVE TRADE PRACTICES/
                         CONSUMER PROTECTION ACT

       54.     Plaintiffs hereby repeat and incorporate by reference the allegations in the

preceding paragraphs of this Petition as if set forth fully herein.

       55.     Defendant has committed violations of the Texas Deceptive Trade

Practices/Consumer Protection Act ("DTPA"). The DTPA, Section 17.46, et seq., of the Texas

Business and Commerce Code, provides additional protection to consumers who are victims of

deceptive, improper, and/or illegal practices, including the award of treble damages for knowing

violation, and for attorneys' fees. Defendant's conduct in engaging in such acts and practices has

resulted in actual and consequential damages to Plaintiffs and supports an award for treble

damages.

        56.     Each of Defendant's acts described herein, together and singularly, were done

"knowingly" as that term is used in the Texas Deceptive Trade Practices Act and were a

producing cause of Plaintiffs' damages described herein.

        57.     Plaintiffs are entitled to actual damages resulting from these violations of the law.

These damages include the sums Defendant has wrongfully refused to pay and any consequential

damages to Plaintiffs' economic welfare in the future, including aiiy exacerbation of economic



                                                   :
   Case 4:19-cv-03678 Document 1 Filed on 09/27/19 in TXSD Page 18 of 29




condition occasioned by the delay in payment of these claims. Plaintiffs are also entitled to

recovery of treble damages for Defendant's knowing violations.

                                            DAMAGES

        58.     The above described acts, omissions, failures, and conduct of Defendant have

caused Plaintiffs to suffer damages which include, without limitation, the cost to properly repair

the damage to Plaintiffs' property.

        59.     Defendant "knowingly" and "intentionally" committed deceptive trade practices

and unfair insurance practices as those terms are defined in the applicable statutes. As a result,

Plaintiffs are entitled to additional damages under Section 17.50(b)(1) of the DTPA and Chapters

541 and 542 of the Texas Insurance Code.

        60.     Defendant's breach of its duty of good faith and fair dealing owed to Plaintiffs

was done intentionally and with malice and gross negligence as those terms are defined in

Chapter 41 of the Texas Civil Practice and Remedies Code. These violations are the type of

conduct that the state of Texas protects its citizens against by the imposition of exemplary

damages.

        61.     Therefore, Plaintiffs seek the recovery of exemplary damages in an amount to be

determined by the finder of fact that is sufficient to punish Defendant for its wrongful conduct

and to set an example to deter this Defendant and others similarly situated from committing

similar acts in the future.

        62.     As a result of Defendant's conduct described herein, Plaintiffs have been forced

to retain the undersigned attorney to prosecute this action. Plaintiffs are entitled to recover

reasonable attomeys' fees under any applicable statute.




                                                  0
   Case 4:19-cv-03678 Document 1 Filed on 09/27/19 in TXSD Page 19 of 29




       63.     Plaintiffs are entitled to the recovery of attorneys' fees necessary to afford its

rights, along with the costs and expenses set forth by law.

       64.     Plaintiffs seek monetary relief over $100,000 but not more than $200,000.

                                REQUEST FOR DISCLOSURE


       Pursuant to Texas Rule of Civil Procedure 194, Plaintiffs request that Defendant disclose

the materials described in T.R.C.P. Rule 194.2.

                                     PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that Defendant be cited to

appear and answer, and that after a trial on the merits, Plaintiffs recover from Defendants

damages for all causes of action described above, extra contractual damages as allowed by law

and the causes of action described above, attorneys fees, costs of court, and all interest allowed

by statute and common law and for such other relief to which Plaintiffs may be entitled, both in

equity and at law.

                                                       Respectfully submitted,


August 21, 2019                                        s/ Shane McClelland
                                                       Shane McClelland
                                                       TX Bar# 24046383
                                                       Attorney-in-Charge for Plaintiff
                                                       The Law Offices of Shane McClelland
                                                       440 Cobia Drive, Suite 101
                                                       Katy, Texas 77494
                                                       Phone: (713) 987-7107
                                                       Fax: (832) 827-4207
                                                       Email: Shane@hmtrial.com


                                                       Attorney for Plaintiffs




                                                  10
                                                                      Filed: 9/9/2019 9:32 AM
Case 4:19-cv-03678 Document 1 Filed on 09/27/19 in TXSD Page 20JOHN
                                                                of 29
                                                                    D. KINARD - District Clerk
                                                                             Galveston County, Texas
                                                                              Envelope No. 36621578
                                                                                        By: Lisa Kelly
                                                                                  9/9/2019 10:04 AM
Case 4:19-cv-03678 Document 1 Filed on 09/27/19 in TXSD Page 21 of 29
Case 4:19-cv-03678 Document 1 Filed on 09/27/19 in TXSD Page 22 of 29
Case 4:19-cv-03678 Document 1 Filed on 09/27/19 in TXSD Page 23 of 29
Case 4:19-cv-03678 Document 1 Filed on 09/27/19 in TXSD Page 24 of 29
Case 4:19-cv-03678 Document 1 Filed on 09/27/19 in TXSD Page 25 of 29
Case 4:19-cv-03678 Document 1 Filed on 09/27/19 in TXSD Page 26 of 29
     Case 4:19-cv-03678 Document 1 Filed on 09/27/19 in TXSD Page 27 of 29




Case Information

19-CV-1533 | John Alvarez, Et Al vs. State Farm Lloyds

Case Number                 Court                        Judicial Officer
19-CV-1533                  212th District Court         Grady, Patricia
File Date                   Case Type                    Case Status
08/23/2019                  Contract - Debt -            Active
                            Commercial/Consumer




Party

Plaintiff                                                Active Attorneys 
Alvarez, John                                            Lead Attorney
Address                                                  McClelland, Shane
4138 Gum Drive                                           Retained
Dickinson TX 77539




Plaintiff
Alvarez, Susan

Address
4138 GUm Drive
Dickinson TX 77539




Defendant                                                Active Attorneys 
State Farm Lloyds                                        Lead Attorney
Address                                                  Holidy, Dale M.
By Serving Corporation Service Company                   "rett"
211 E. 7th Street, Suite 620                             Retained
Austin TX 78701




                                                                              /
   Case 4:19-cv-03678 Document 1 Filed on 09/27/19 in TXSD Page 28 of 29

Events and Hearings


 08/23/2019 Original Petition - OCA 


 Alvarez Harvey Petition 8-23-19.pdf

   Comment
   Plaintiff's Original Petition and Requests for Disclosure


 08/23/2019 Request for Civil Service 


 Alvarez Request for Issuance of Service Galveston County.pdf

   Comment
   1 citation to issue assigned to Robin for issuance


 08/26/2019 Status Conference Sheet 


 Status Conference Sheet

   Comment
   emailed to atty


 08/26/2019 Receipt Acknowledge 


 Receipt Acknowledge

   Comment
   of s/c notice


 08/26/2019 Citation Issuance - Work Product 


 Citation Issuance - Work Product

   Comment
   Issued 1 citation @ $8.00 along with S/C sheet. Called CCR- / RG/
   Will print from the website / spoke to Gordon


 09/09/2019 Return of Service on Citation/Subpoena 


 2019.08.405162.pdf

   Comment
   Return - State Farms Lloyds


 09/20/2019 Original Answer 


 Answer

   Comment
   Deft SDL's Original Answer and Jury Demand




                                                                           /
     Case 4:19-cv-03678 Document 1 Filed on 09/27/19 in TXSD Page 29 of 29




Financial

Alvarez, John
      Total Financial Assessment                                    $310.00
      Total Payments and Credits                                    $310.00


 8/26/2019      Transaction                                        $310.00
                Assessment

 8/26/2019      Payment          Receipt #       Alvarez,         ($310.00)
                                 2019-           John and
                                 35612-DC        Susan
State Farm Lloyds
      Total Financial Assessment                                     $40.00
      Total Payments and Credits                                     $40.00


 9/20/2019      Transaction                                         $40.00
                Assessment

 9/20/2019      Payment           Receipt #          State         ($40.00)
                                  2019-37732-        Farm
                                  DC                 Lloyds




Documents


   Alvarez Harvey Petition 8-23-19.pdf

   Alvarez Request for Issuance of Service Galveston County.pdf

   Status Conference Sheet
   Receipt Acknowledge

   Citation Issuance - Work Product
   2019.08.405162.pdf

   Answer




                                                                              /
